           Case 1:15-cr-00706-VSB Document 994 Filed 03/17/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X                                  3/17/2021
                                                          :
UNITED STATES OF AMERICA,                                 :
                                                          :
                                                          :
                      - against -                         :               S5 15-CR-706 (VSB)
                                                          :
                                                          :                      ORDER
NG LAP SENG,                                              :
                                                          :
                                         Defendant.       :
                                                          :
--------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

         I am in receipt of defense counsel’s March 16, 2021 letter in opposition to the

 Government’s motion for reconsideration. (Doc. 993.) Accordingly, it is hereby:

         ORDERED that the parties are directed to appear for a telephonic conference on March

 17, 2021 at 4:00 p.m. The dial-in number is 888-363-4749 and the access code is 2682448. The

 parties should be prepared to discuss how, if I deny the Government’s motion for

 reconsideration, the Government, U.S. Immigration and Customs Enforcement, or Chinese

 officials can ensure that Defendant receives his second Moderna vaccine dose in a timely and

 safe manner.

 SO ORDERED.

Dated: March 17, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
